DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 30, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/541,045 and 16/541,059 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher H. Bond on January 12, 2021.
The application has been amended as follows: Please amend Claim 11 as follows:

.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A vehicle display device provided in a vehicle mounted with an outside camera that acquires a camera image by imaging outside scenery and a brightness sensor that detects an a memory that stores, as correction data, a correlation of a correction pixel value with respect to an imaging pixel value, the correction pixel value being converted from the imaging pixel value forming the camera image according to the outside brightness; a conversion block that converts, based on the correction data stored in the memory, the imaging pixel value of a specific pixel portion captured on a near side of at least one of a vanishing point or a horizon line in the camera image acquired by the outside camera into the correction pixel value in accordance with the outside brightness detected by the brightness sensor; and a display control block that controls a virtual image display luminance of the display image displayed by the head-up display in correspondence with the correction pixel value converted from the imaging pixel value by the conversion block.” (As claimed, emphasis added)
As to Claim 11, the prior art of record fails to teach or suggest, either alone or in combination, “A vehicle display system for a vehicle, comprising: an outside camera configured to acquire a camera image by imaging outside scenery; a brightness sensor that detects an outside brightness of the outside scenery; a head-up display configured to emit light to project a display image onto a light-transmissive projection member of the vehicle, the projected display image being displayed as a visible virtual image; a memory that stores, as correction data, a correlation of a correction pixel value with respect to an imaging pixel value forming the camera image, the correction pixel value being converted from the imaging pixel value according to the outside brightness; and one or more processors collectively programmed to: convert, based on the correction data stored in the memory, the imaging pixel value of a specific pixel portion captured on a near side of at least one of a vanishing point or a horizon line in the camera image acquired by the outside camera into the correction pixel value in accordance with the outside brightness detected by the brightness sensor, and control a virtual image display luminance of the display image displayed by the head-up display in correspondence with the correction pixel value converted from the imaging pixel value by the conversion block.” (As claimed, emphasis added)
The closest prior art found is the combination of Lin (USPGPUB 2010/0177203), Yamaguchi (USPGPUB 20190217780) and Oba (USPGPUB 2019/0126824). However, the combination fails to teach the limitations underlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/RODNEY AMADIZ/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        01/12/21